Title: From Thomas Jefferson to the Speaker of the House of Delegates, 10 May 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council at Richmond May. 10. 1781.

I have the Honour to communicate to the General Assembly an Ordinance of Congress of the 5th. Day of April last for establishing Courts for the Trial of Piracies and Felonies committed on the high Seas; also certain Resolutions of Congress of the 16th. and 23d. of March on the mode of paying Debts and [furnishing] Supplies of Money and of the 20th. of April relative to that Part of Colo. Hazen’s Regiment which belongs to this State.
In Compliance with the Desire of Assembly expressed in their Resolutions of March 7th. I wrote to the honble. Major General Greene inclosing the said Resolution, and asking the Favour of him to have such Reports made to me as would enable me to proceed in the Execution of the Resolution. Copies of my Letter and of his on the same Subject I now inclose, together with Copies of my Letters to the Continental and State Quarter Masters who were employed in impressing Horses for the Enterprize meditated on Portsmouth; on the Discontinuance of that Enterprize most of the Horses were returned to their Owners, so that I am in Hopes the inconveniences which that important Attempt had rendered necessary are now reduced within very narrow Limits; full Returns are not yet made so as to enable us to state what the Public stands engaged for on that Account.
The Injuries which have been sustained both Public and Private on the late Incursion of the Enemy have been every considerable. That they were stopped in their Progress before they had completed the Circle of Depredation which they had meditated, we are indebted to the spirited Opposition made by our Militia, which obliged the hostile Army to be cautious and slow in it’s Movements and ultimately to the great Exertions of the honble. Major General Marquis de la Fayette, who being informed of our Danger, pressed forward by very great and rapid Marches and arrived at this Place with his Detachment of Continental Regulars when the Enemy were already on the opposite Hills. On the Junction of his Force with that which we had assembled they thought proper to retire. Their Approaches had occasioned a total Removal of public Stores from this Neighbourhood. This Circumstance with the Disorder into which they have of Necessity been thrown renders impracticable at this Time a Compliance with the Desire of Assembly expressed in their Resolution of March 21st. that the Condition of  the Department of the War Office should be laid before them. The Commissioner of that Office is using his Endeavours to have them stored and arranged at a more interior Situation, which done he may be enabled to procure accurate Returns of them.
How these Insults and losses are to be prevented in future or whether they can be prevented are Questions fit for the wise Discussion of the General Assembly. A Country so intersected with navigable waters can be defended by naval Force alone; and where the Resources of a Nation are not equal to the Equipment of a respectable Navy, perhaps nothing better can be devised than Gallies constructed on plans approved by Experience, but an Asylum for these Gallies seems as necessary as the Gallies themselves during the Time of their Construction as well as after it. A Battery on each River at a proper position protected by such works as would require a Garrison of a single Company only would, in the Opinion of the most respectable military Characters among us, protect our vessels and in a favorable Position would stop the Passage of an Enemy so long as to give Time for the assembling militia or marching an Army to the Support of the Post. These small Works are certainly within the Compass of our Finances. Yet we have in vain attempted to have such erected on each River. It has been found that Money will not procure Labourers. A militia of Freemen cannot be easily induced to labour in Works of this Kind. Slaves are by the laws excluded from the Militia and wisely as to the Part of a Souldiers Duty which consists in the Exercise of Arms; but whether male Slaves might not under proper Regulations be subjected to Rotines of Duty as Pioneers and to other military Labours can only be determined by the Wisdom of the Legislature.
Very great Misfortunes are likely to be brought on us by the Tardiness of our Citizens in driving off their Stocks of Cattle and still more their Horses on the Approach of an Enemy. This Negligence has enabled the Enemy to take Possession of some of the most valuable Horses in the Commonwealth, and to establish a Corps of Horse which from their Numbers and quality may become very formidable to this State.
I think it necessary to inform the General Assembly that the State is at present without an Engineer. Lt. Colo. Warneck who formerly acted in that Capacity was made Prisoner by the Enemy at Westham and should he be exchanged, it will remain questionable whether he shall resume his Office. We have it in our Power at present to engage Colo. Senf, a Gentleman eminent for his Skill  as an Engineer, his Zeal and activity. But holding the Rank, Command and Emoluments of a Colonel in another State with an Assurance that his Office shall not be discontinued with the War, it is not expected he would relinquish these, but on the Offer of equal Terms from this State which under the act of Assembly of October 1776 the Executive are not authorized to engage. I cannot but add that I think he will be a valuable Acquisition and such a one as if lost will not easily be replaced.
Among the Losses which were sustained on the Expedition of the Enemy to this Place in January last was that of all the Certificates of British sequestered Property and Payments of British Debts, which were kept among the Papers of the Council. The Entries in the Books of the Auditors will doubtless supply them, but lest any Accident should happen to these, perhaps the General Assembly may think it prudent to direct the Certificates to be renewed under such Cautions as may be necessary to guard against duplicate Certificates.
The Executive according to the Desire of a former General Assembly having appointed Mr. Alexander Stewart to revise and report on the Books of the late Colo. William Aylett, he has made a Report which I have now the Honour to inclose.
I am desired by Mr. Tyler to inform the General Assembly that he declines accepting the Office of a Counsellor and by the honble. Mr. Prentis to inclose to you his Letter of Resignation.
I have the honor to be with the greatest respect & esteem, Sir your most obedt. & most humble servt.,

Th: Jefferson

